DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2021.
Applicant’s election without traverse of Group 1, Claims 1-10 in the reply filed on 03/17/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Liao US 9,499,325) in view of Jobe (US 2018/0229917).

1: Liao teaches an expandable insulating liner (expandable insulated liner shown in Figures 1-8, expandable from Figure 4a to 5, material such as polymer material coated paper, which is partly made from cellulose material such as paper, col. 5, ll. 55-64) comprising: a web of multilayer cellulose-base material (liner made from biodegradable material and polymer material coated paper as the material of choice, where paper is considered to be the web of cellulose material, col. 5, ll. 55-64) configured to from a one-piece box shape when expanded, comprising four side panels and a bottom panel, wherein each side panel is connected to adjacent side panels and the bottom panel, and at least one of the side panels comprise an intera-panel connection line connecting two sections of the panel.
Liao teaches the claimed invention as discussed above except for the explicit teaching that the liner is recyclable.
Jobe teaches that the film containing insulating material is compostable or recyclable and also easily disposed, and the packaging can be disposed in commercial and residential composting or recycling bins (paragraph 0016 and 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao such that the sheet material of the liner is made from a recyclable material in order to permit disposal in commercial and residential compositing or recycling bins and to provide environmental benefit of reducing waste, as taught by Jobe (paragraph 0016 and 0040).

    PNG
    media_image1.png
    941
    717
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    952
    667
    media_image2.png
    Greyscale


5: Liao-Jobe teaches the claimed invention as discussed above for Claim 1 and Jobe further teaches that the insulating liner is fully recyclable (paragraph 0016, where the film containing the insulating material is compostable or recyclable and can be disposed in commercial and residential composting or recycling bins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao-Jobe such that the insulating liner is fully recyclable in order to permit disposal in commercial and residential compositing or recycling bins and to provide environmental benefit of reducing waste, as taught by Jobe (paragraph 0016 and 0040).

6: Liao-Jobe teaches the claimed invention as discussed above for Claim 1 and Liao further teaches a closure device (closure device 8).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Liao US 9,499,325) in view of Jobe (US 2018/0229917) and further in view of Pharo (US 5,487,470).

7-8: Liao-Jobe teaches the claimed invention as discussed for Claim 1 and Liao further teaches that the intra-panel connection is a heat seal for sealing two edges of the two separate sheets (col. 7, ll. 32-45) with the exception for the explicit teaching that the intra-panel connection is selected from taping, adhesives or sewing, and when the inter-panel connection is taping, the tape material requires compressive force to be attached securely.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao-Jobe such that double sided tape was used to seal a seam in order to permit a non-permanent seal and also to provide an adjustable way to change the sizing of the interior of the liner according to the item being inserted, as taught by Pharo (col. 6, ll. 47 – col. 7, ll. 4).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Liao US 9,499,325) in view of Jobe (US 2018/0229917) and further in view of Crespo et al. (US 9,139,319).

9-10: Liao-Jobe teaches the claimed invention as discussed above except that the multi-layer cellulose-base material comprises cellulose tissue materials, wherein the cellulose material is wrinkled or embossed.
Crespo teaches that one layer of cellulose wadding (104) may further comprise a plurality of embossed tissue paper sheets (col. 5, ll. 10-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cellulose material used in Liao-Jobe to have embossed cellulose tissue materials in order to enhance insulation of the space within a container, as taught by Crespo (col. 2, ll. 34-39).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/King M Chu/Primary Examiner, Art Unit 3735